Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 7, 8, 10, 11, 13-21, and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Previously indicated allowable subject matter (see Office action of 11/12/2020) was placed into independent claim form.
The prior art fails to teach or render obvious an LED filament comprising:
a glass fiber PCB substrate with a plurality of LED chips
 a connecting circuit is provided on the PCB substrate with a positive & pin  negative pin at two ends, respectively
 the PBC substrate with each chip connected thereon
a fluorescent glue layer outside the PCB substrate and the LED chips, and the positive/negative pins exposed from the fluorescent glue layer
and specifically fails to teach the above further comprising: the PCB substrate further having electrode arms and a connecting arm, first ends of two electrode arms are connected by a connecting arm, and the other ends of the two electrode arms are provided with the positive pin and the negative pin, respectively.


	Chang discloses an LED filament, comprising a PCB substrate 10 and a plurality of LED chips 20, a connecting circuit 21 is provided on the PCB substrate (see Fig 1), a positive pin and a negative pin are provided at two ends of the connecting circuit (first electrode pin and second electrode pin 11, 12, column 4 lines 30+), respectively, and each of the LED chips is electrically connected to the connecting circuit (as shown in Fig 1); and a fluorescent glue layer is provided outside the PCB substrate and the LED chips (phosphor layer 40 with fluorescent glue, column 4 lines 38+), and the positive pin and the negative pin are exposed from the fluorescent glue layer (11 and 12 are exposed from glue layer, see Fig 1).  Chang is silent to the substrate being a glass fiber substrate, does not specify the pins being a positive and negative pin, though this is implied given the structure of Change.  Xiong teaches a glass fiber substrate (paragraph 0138).  Lee teaches electrodes in an LED filament device that are identified as being positive and negative pins.  
	However, the combination fails to further teach or render obvious the PCB substrate further having electrode arms and a connecting arm, first ends of two electrode arms are connected by a connecting arm, and the other ends of the two electrode arms are provided with the positive pin and the negative pin, respectively.  Further modification to include these features would require significant restructuring and would not be considered obvious to one having ordinary skill in the art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875